UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARK C. CHRISTENSON,

                                 Plaintiff,
                                                               20-CV-1827 (CM)
                     -against-
                                                              CIVIL JUDGMENT
 JENNIFER DAVIS,

                                 Defendant.

       Pursuant to the order issued March 3, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the June 20, 2018 order in

Christenson v. Roe, ECF 1:18-CV-3319, 3 (S.D.N.Y. June 20, 2018), the complaint is dismissed

without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    March 3, 2020
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
